DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-5 are pending.
Claims 1 and 3 were amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 1 and 3 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 8/9/2022. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US 20130115437 A1), herein referred to as Johnston.
Regarding claim 1, Johnston discloses a disposable absorbent mat exhibiting in Cartesian coordinates a first extension in the x-direction, corresponding to the length of the mat and defining generally x-directionally extending mat margins; a second extension in the y-direction, corresponding to width of the mat, preferably being shorter said first extension, and defining generally cross-directionally extending mat margins; a third extension in the z-direction, corresponding to the thickness of the mat, perpendicular to said first and said second extensions, and significantly smaller than said first and said second extension (see FIG. 2 and 4; absorbent pad comprises a length, width, and thickness); said absorbent mat comprising z-directionally a first surface of a first cover web (top sheet 102 comprises a top surface and bottom surface) adapted for being oriented towards a user during the intended use; a second surface of a second cover web (back sheet 104 comprises a top and bottom surface), opposite said first surface and adapted for being oriented towards a support during the intended use. 
Examiner notes a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
Johnston furthermore discloses an absorbent core there between comprising fibrous, preferably cellulosic material, said absorbent core being x-y directionally distanced from said mat margins (see FIG. 4 absorbent structure 106 is spaced from edges of the pad 100), and superabsorbent polymer (SAP) material at an essentially x-y-directional homogeneous distribution, and at least one core carrier web material, preferably a paper tissue material (absorbent structure 106; can comprise layers of materials including absorbent staple fibers such as cellulose or meltblown polymers and the like as per para. [0034]; furthermore, para. [0036] discloses an alternate embodiment of absorbent structure 106 comprising superabsorbent material and additionally as further detailed in para. [0038] an optional tissue layer incorporated into the absorbent structure); said first and second cover web extending longitudinally and laterally outwardly of said absorbent core, thereby forming a mat perimeter between said mat margins and said absorbent core x- and y-directionally (see FIG. 4, top sheet 102 and back sheet 104 extend beyond the edges of the absorbent structure 106), and being connected to each other in said mat perimeter at a perimeter connection (see para. [0028] and FIG. 1-4; top and bottom sheets 102 and 104 are bonded to each other via adhesives around the periphery of the absorbent structure 106), said absorbent mat further comprising a perimeter seal (interpreted to be a portion of the peripheral edge integrally formed with absorbent structure 106), said perimeter seal being positioned inwardly from said perimeter connection and being positioned along a perimeter seal line along an essentially closed line within the x-y-extending margins of the absorbent mat. 
Examiner notes since the claimed ‘perimeter seal line’ and the claimed ‘absorbent mat’ can optionally comprise the same material without providing distinction and integrally formed, Examiner therefore interprets the absorbent structure 106 comprising superabsorbent material as identified in paragraph [0036] and the edge of said absorbent structure as teaching the limitations of the claim.
Johnston does not explicitly teach a perimeter seal width extending perpendicular to the perimeter seal line of at least 5 mm, preferably more than 10 mm and less than 40 mm, preferably less than 30 mm; and comprising superabsorbent polymer (SAP) material, at a local basis weight concentration of at least 60% of the combined basis weight of fibers, preferably cellulose fibers, total SAP, and core carrier web material. However, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent pad disclosed by Johnston to have comprise a perimeter seal line extending the claimed dimensions and furthermore having a superabsorbent polymer material comprising cellulose fiber having a basis weight concentration of the claimed percentage since experimentation of workable ranges does not bear patentable weight. Examiner further notes that the term ‘a perimeter seal width’ is interpreted as the portions of the edge of the absorbent structure 106 integrally formed since said structure and perimeter width are claimed without distinction. It should also be noted per the specification of the immediate invention page 10, line 35 through page 11, line 1 that “The SAP material in the perimeter seal may be the same or different type as the SAP in the absorbent core, if present”. 
Regarding claim 2, Johnston discloses further exhibiting one or more of the features selected from the group consisting of:
i) said perimeter seal width is essentially constant along said perimeter seal line (see FIGS. 2 and 4; absorbent structure 106 has a straight edge that extends perpendicularly to the top and bottom surfaces);
iv) said local BW-concentration in the perimeter seal is essentially constant along said perimeter seal line (Examiner notes changes altered basis weight is not disclosed and it can therefore be assumed basis weight is constant throughout the absorbent structure including its edges); 
viii) said perimeter seal follows essentially the shape of said mat perimeter (see FIG. 2; the edges of absorbent structure 106 define a rectangular shape that follows the shape of the edges of the absorbent pad 100);
ix) said perimeter seal line has an oval or a rectangular shape (see FIG. 2; the edges of absorbent structure 106 define a rectangular shape), the latter optionally with rounded corners.
Johnston does not explicitly teach the following:
ii) the SAP is applied to the perimeter seal at a local basis weight of more than 25 g/m2, preferably more than 100 g/m2, even more preferably more than 300 g/m2;
iii) the SAP is applied to the perimeter seal at a local basis weight that is at least 1.05, preferably more than 1.10 as high as the basis weight of the SAP in said absorbent core, if present;
v) said absorbent core comprises SAP material at a basis weight of less than about 300 g/m2 preferably less than 100 g/m2, more preferably less than 50 g/m2, including essentially zero, whereby said SAP material is either essentially homogeneously distributed in a x-y-plane, or said basis weight of said SAP material is an average of the area encircled by said perimeter seal line;
vi) said perimeter seal comprises SAP material which exhibits an SFC-value of less than about 40 x 10-7 cm3 sec/g;
vii) said absorbent core extends laterally or longitudinally outwardly of said perimeter seal;
ix) the distance between said perimeter seal and said mat perimeter is, when measured perpendicularly to said perimeter seal line, less than about 100 mm, preferably less than 50mm, including being essentially zero.
However, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent pad disclosed by Johnston to have the claimed basis weight of material, claimed SFC value, and/or claimed seal dimensions since experimentation of workable ranges does not bear patentable weight. 
Examiner further notes that Johnston discloses a number of the features claimed and therefore required the limitations of the claim are met. 
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston, in view of Herring (US 4176667 A), herein referred to as Herring.
Regarding claim 3, Johnston discloses a method for the manufacture of an absorbent mat said absorbent mat exhibiting in Cartesian coordinates a first extension in the x-direction, corresponding to the length of the mat and corresponding to the machine direction of the manufacturing method; a second extension in the y-direction, corresponding to width of the mat, preferably being shorter said first extension and corresponding to the cross-machine direction of the manufacturing method; a third extension, z-direction or thickness, perpendicular to said first and said second extensions, and significantly smaller than said first and said second extension (see FIG. 2 and 4; absorbent pad comprises a length, width, and thickness); said absorbent mat comprising z-directionally a first surface of a first cover web (top sheet 102 comprises a top surface and bottom surface) adapted for being oriented towards a user during the intended use; a second surface of a second cover web (back sheet 104 comprises a top and bottom surface) opposite said first surface and adapted for being oriented towards a support during the intended use. Examiner notes a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
Johnston furthermore discloses an absorbent core there between, exhibiting an absorbent core margin and an x-y-extension smaller than the x-y-extension of said mat, and comprising fibrous, preferably cellulosic material, and superabsorbent polymer (SAP) (absorbent structure 106; can comprise layers of materials including absorbent staple fibers such as cellulose or meltblown polymers and the like as per para. [0034]; furthermore, para. [0036] discloses an alternate embodiment of absorbent structure 106 comprising superabsorbent material and additionally as further detailed in para. [0038] an optional tissue layer incorporated into the absorbent structure), said first and said second cover web extending longitudinally and laterally outwardly of said absorbent core, thereby forming a mat perimeter circumscribing said core x- and y-directionally, and being connected to each other in said perimeter at a perimeter connection (see FIG. 1-4; top and bottom sheets 102 and 104 are bonded to each other via adhesives around the periphery of the absorbent structure 106), said absorbent mat further optionally comprising at least a first core -wrap material (see para. [0033]; “the absorbent structure 106 may be a single layer of absorbent materials or may be a multilayer structure. Each of the layers of the absorbent structure can contain similar materials or different materials.”).
Johnston teaches a perimeter seal, said perimeter seal being positioned inwardly from said perimeter connection (interpreted to be a portion of the peripheral edge integrally formed with absorbent structure 106 separate from the adhesives bonding the top sheet) but does not explicitly teach said perimeter seal exhibiting a perimeter seal width extending perpendicular to the perimeter seal line of at least 5 mm, preferably more than 10 mm and less than 40 mm, preferably less than 30 mm; and being positioned along an essentially closed perimeter seal line within the x-y-extending margins of the absorbent mat, and said perimeter seal comprising superabsorbent material, at a local BW-concentration of at least 60 % of the combined basis weight of fibers, preferably cellulose fibers, SAP, and core carrier web material. However, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent pad disclosed by Johnston to have a perimeter seal width and a perimeter seal line extending the claimed lengths and furthermore having a superabsorbent polymer material comprising cellulose fiber having a basis weight concentration of the claimed percentage since experimentation of workable ranges does not bear patentable weight. Examiner further notes that the term ‘exhibiting a perimeter seal width’ is interpreted as the portions of the edge of the absorbent structure 106 integrally formed since said structure and perimeter width are claimed without distinction. It should also be noted per the specification of the immediate invention page 10, line 35 through page 11, line 1 that “The SAP material in the perimeter seal may be the same or different type as the SAP in the absorbent core, if present”.
Johnston does not explicitly disclose said method comprising the steps of
a) providing 
a1) a first and a second cover web material from a web supply unit, respectively;
a2) an absorbent core making unit, selected from a fiber lay-down unit for individualizing fibers and forming a web of fibers, wherein said fibers are preferably cellulose fibers, and/or a core web unwinding unit;
a3) a core wrap supply unit, preferably a tissue unwind unit;
a4) at least one superabsorbent material supply and application unit;
a5) at least one connecting unit;
b) making an absorbent core with said core making unit and a SAP supply and application unit;
d) enveloping said absorbent core and said perimeter seal between said first and said second cover web;
e) connecting said cover webs at least in said mat perimeter outwardly of said perimeter seal, and optionally said core wrap materials to said absorbent core; and optionally said core wrap material(s) to said cover webs. 
Herring, however, discloses a method for fabricating  disposable liquid absorbent pad comprising an apparatus per FIG. 2 further comprising a unit containing rolled polyethylene material making up the back layer 22, a roll of cover material 24, and a plurality of rolls providing the absorbent material layers contained between the top and back layers comprising tissue filler material 21 and rolls of creped paper 19, for the purpose of repeatably fabricating a plurality of disposably absorbent pads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent pad disclosed by Johnston with the process of manufacturing as taught by Herring in order to facilitate the fabrication of a plurality of disposable absorbent pads.
Johnston as modified by Herring does not explicitly disclose c) forming a perimeter seal before, during, or after making of the absorbent core such that said perimeter seal is exhibiting a perimeter seal width extending perpendicular to the perimeter seal line of at least 5 mm, preferably more than 10 mm and less than 40 mm, preferably less than 30 mm; and is positioned along an essentially closed perimeter seal line; and comprising superabsorbent material, at a local BW-concentration of at least 60 % of the combined basis weight of cellulose, SAP, and core carrier, if present. However, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent pad disclosed by Johnston to have a perimeter seal width and a perimeter seal line extending the claimed lengths and furthermore having a superabsorbent polymer material comprising cellulose fiber having a basis weight concentration of the claimed percentage since experimentation of workable ranges does not bear patentable weight. Examiner notes said that it can be assumed the edges of the absorbent structure are formed with the core since the structure is layered and also contains superabsorbent material thereby teaching the limitations of the claim. 
Regarding claim 5, Johnston (in view of Herring) teaches said connecting is performed by glue application, preferably spray glue application or melt fusion bonding, preferably ultrasonic bonding (Johnston teaches adhesive for bonding various layers).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston, in view of Herring and further in view of Arizti et al. (US 20140163502 A1), herein referred to as Aritzi.
Regarding claim 4, Johnston (in view of Herring) does not explicitly teach said perimeter seal is formed by SAP printing, preferably without simultaneously applying pulp fibers to said perimeter seal. Examiner notes that the process of SAP printing is old and known in the art where Arizti can be relied upon for teaching the following per para. [0157] “The absorbent core was formed by SAP printing technology, as disclosed in US2010/0051166A1, which combines two nonwoven substrates each supporting a SAP layer and having a microfiber elastic glue applied on each SAP layer which immobilizes the SAP layer on the substrate.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent pad disclosed by Johnston with the SAP printing process as taught by Arizti in order to fabricate the claimed perimeter seal in forming the absorbent core since said edges of the absorbent structure are integrally formed with the inner portions of the absorbent structure.
Response to Arguments
Applicant’s arguments, filed 8/9/2022, with respect to the rejections of claims 1 and 2 under 35 U.S.C. §103 as obvious over Johnston and claims 3-5 under 35 U.S.C. §103 have been fully considered but are not persuasive. 
With regards to the rejection of claim 1, Applicant argues that Johnston fails to teach “a perimeter connection to connect the first and second cover webs and a perimeter seal positioned inwardly from the perimeter connection” and disagrees that Examiner’s interpretation of the absorbent structure 106 of Johnston comprising superabsorbent material as identified in paragraph [0036] and the edge of said absorbent structure as teaching the limitations of the claim. Examiner respectfully disagrees. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. The claimed “perimeter connection” is interpreted to be the peripheral edges of the mat bonding top and bottom sheets 102 and 104 via adhesives. The claimed “perimeter seal” is interpreted as the portions of the absorbent structure forming the edge up to a selectively determined length of a margin away from said edge. Since the remainder of the absorbent core is not defined to be structurally different from the claimed “perimeter seal”, the interpretation of the claim is deemed proper. The rejections of claims 1 and 2 under 35 U.S.C. §103 stand.
With regards to the rejection of claim 3, Applicant argues against the Examiner’s interpretation of the claim for the reasons listed above. Examiner respectfully disagrees for the same rationale and maintains the rejections of claims 3-5 under 35 U.S.C. §103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses absorbent pads and articles relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Johnston, Herring, and Arizti.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673      			/DAVID R HARE/                                                                                       Primary Examiner, Art Unit 3673                                                                                                                                                                                                        10/3/2022